         Case 1:20-cv-04757-TWT Document 13 Filed 12/11/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

THE BIG GREEN EGG, INC.,
        Plaintiff,

v.
                                             Civil Action No. 1:20-cv-04757-TWT
AIYIXIAO, et al.,

        Defendants.



       ORDER GRANTING PLAINTIFF’S MOTION TO EXTEND EX
         PARTE TEMPORARY RESTRAINING ORDER, ASSET
          FREEZE ORDER, AND ORDER TO SHOW CAUSE

       THIS CAUSE came before the Court on Plaintiff’s Motion to Extend Ex Parte

Temporary Restraining Order, Asset Freeze Order, and Order to Show Cause

(“TRO”) pursuant to Fed. R. Civ. P. 65(b)(2). Plaintiff has demonstrated that it has

been diligent in sending the TRO to the marketplace platforms and requesting that

these third parties comply with the terms of the TRO. The Court understands that

the Platforms are currently working to gather the Defendants’ names and email

addresses, after which Plaintiff will notify Defendants of the TRO and serve them

with process.

     The Court finds that Plaintiff has demonstrated good cause for an extension of

  the TRO for an additional fourteen (14) days, to January 4, 2021. Additionally,

                                         1
        Case 1:20-cv-04757-TWT Document 13 Filed 12/11/20 Page 2 of 2




the hearing on Plaintiff’s Motion for Preliminary Injunction is rescheduled and set

before the Court for Monday, January 4, 2021
                     _____________               2:00 p.m.
                                             at _______________, at which time

Defendants and/or any other affected persons may challenge the appropriateness of

the TRO and move to dissolve the same, and shall appear and show cause why a

preliminary injunction should not issue.

                                     December 2020.
                        11th day of __________,
      SO ORDERED: this _____



                                 /s/ Thomas W. Thrash, Jr.
                                __________________________________
                                UNITED STATES DISTRICT JUDGE




                                           2
